The appeal was taken in April, 1831, and this application for a certiorari is now made in December, 1832, eighteen months after the record ought to have been filed in this Court. We do not think proper to consider whether the grounds laid for the relief asked would have been sufficient had the motion been made at an *Page 425 
earlier and proper period. For the motion comes out of due time, and must on that ground be refused.
It is true the party swears that since the last term he learned for the first time that the transcript had miscarried. But his duty was to have inquired earlier; to attend to his cause, in person or by attorney, at the first term (unless prevented by accident), and then to have taken the necessary steps to have the case brought up and decided.
By the course of the Court the application for this extraordinary remedy must be made as soon as the party can, after losing the benefit of his appeal. It can no more be granted to one who is dilatory in asking for it than it can be to one who has neglected to pray an appeal when in his power. He who fails from negligence duly to prosecute an appeal, is as little entitled to aid as he who from the same cause failed to obtain an appeal. The rule is therefore refused.
PER CURIAM.                                 Rule refused.
Cited: Hester v. Hester, 20 N.C. 456; Lumber Co. v. Lumber Co.,169 N.C. 95.